Citation Nr: 0919495	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-19 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for coronary artery disease, 
status post coronary bypass, from July 30, 2003, to January 
25, 2004?

2.  What evaluation is warranted for coronary artery disease, 
status post coronary bypass, from January 26, 2004, to March 
3, 2008?

3.  What evaluation is warranted for coronary artery disease, 
status post coronary bypass, since March 4, 2008?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In June 2008, the Veteran submitted private medical records 
addressing the severity of service-connected diabetes 
mellitus.  Hence, the Veteran has submitted an informal claim 
for increase for diabetes mellitus and refers this claim to 
the RO for initial consideration and appropriate action.  


FINDINGS OF FACT

1.  Between July 30, 2003, to January 25, 2004, coronary 
artery disease, status post coronary bypass, was not 
manifested by a workload greater than 5 metabolic equivalents 
but not greater than 7 metabolic equivalents resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.

2.  Between January 26, 2004, to March 3, 2008, coronary 
artery disease, status post coronary bypass, was not 
manifested by more than one episode of acute congestive heart 
failure in the past year, or; performance of a workload of 
greater than 3 metabolic equivalents but not greater than 5 
metabolic equivalents or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  As of March 4, 2008, coronary artery disease, status post 
coronary bypass, has not been manifested by chronic 
congestive heart failure; or, workload of 3 metabolic 
equivalents or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  The Veteran 
did not undergo another coronary artery bypass during this 
term.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for coronary artery disease, status post coronary 
bypass, prior to January 26, 2004, in excess of 30 percent 
between January 26, 2004, and March 3, 2008, and in excess of 
60 percent as of March 4, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Codes 7005, 7017 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met regarding the Veteran's 
claim for an initial higher rating for coronary artery 
disease, status post coronary bypass.  The decision of the 
United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including obtaining VA treatment records and, as 
warranted by law, affording VA examinations.  VA also 
provided the Veteran with a hearing before the Board in June 
2007.  At the hearing, the Veteran testified he had undergone 
stent surgery for his service-connected coronary artery 
disease in December 2006.  

Part of the basis for the Board's December 2007 remand was to 
obtain the December 2006 private medical records and the more 
contemporaneous private medical records the Veteran had 
identified at the hearing.  In a December 2007 letter to the 
Veteran from the Appeals Management Center, it asked the 
Veteran to either submit the private medical records or to 
provide VA with permission to obtain them.  The Veteran 
submitted some private medical records, dated in 2008.  In 
the March 2009 supplemental statement of the case, the 
Appeals Management Center reminded the Veteran that the 
December 2006 private medical records and other private 
medical records were not in the claims file.  It noted that 
he may be entitled to a temporary total evaluation "for a 
period following surgery needed for convalescence" and 
stated he could provide the evidence or give VA permission to 
obtain it.  In April 2009, the Veteran indicated he had no 
other information or evidence to submit.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions and his 
testimony, private medical records, and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378,  
1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the Francisco rule does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diagnostic Code 7005, addressing arteriosclerotic heart 
disease (coronary artery disease) provides for a 10 percent 
disability rating for  documented coronary artery disease 
resulting in workload of greater than 7 metabolic 
equivalents, but not greater than 10 metabolic equivalents 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent rating is 
warranted for documented coronary artery disease resulting in 
workload of greater than 5 metabolic equivalents but not 
greater than 7 metabolic equivalents results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray. 

A 60 percent rating is assigned when the evidence shows more 
than one episode of acute congestive heart failure in the 
past year, or; performance of a workload of greater than 3 
metabolic equivalents but not greater than 5 metabolic 
equivalents or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  In order for a 100 
percent rating to be assigned, there must be evidence of 
chronic congestive heart failure; or, workload of 3 metabolic 
equivalents or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

The rating criteria for coronary bypass surgery is the same 
as coronary artery disease except that it provides that 
following a coronary artery bypass, the Veteran is entitled 
to a 100 percent for three months following hospital 
admission for surgery.  38 C.F.R. § 4.104, Diagnostic Code 
7017 (2008). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
initial staged evaluations in excess of those assigned by the 
RO.  The Board will address each evaluation separately.

10 percent evaluation:

The Veteran's claim of entitlement to service connection for 
coronary artery disease was received in July 2004.  It was 
granted based upon coronary artery disease being secondary to 
diabetes mellitus (which had been granted due to presumptive 
service connection as a result of herbicidal exposure), and 
assigned an effective date going back to July 2003 with the 
application of 38 C.F.R. § 3.114(a)(3) (2008).  The RO 
assigned a 10 percent evaluation from July 30, 2003 to 
January 25, 2004.  

The Board finds no basis to grant a 30 percent evaluation 
during this time period, as there is no documented coronary 
artery disease showing that when the Veteran engaged in a 
workload greater than 5 metabolic equivalents but not greater 
than 7 metabolic equivalents he suffered from dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray during this time period.  In fact, 
the only clinical findings in the claims file between July 
2003 and January 2004 are in an October 2003 private medical 
record showing the Veteran underwent a stent placement 
following an abnormal stress test.  The procedure was 
uneventful.  He was discharged the following day.  

The Board is fully aware that it must take into account the 
past history of the disability in determining the appropriate 
evaluation.  There are private medical records in the claims 
file dated from 1988 to 1999 addressing his heart disability.  
However, using symptoms demonstrated more than four years 
prior to the award of service connection for the disability 
would not accurately reflect the severity of the disability 
in 2003.  



30 percent evaluation

The RO has assigned a 30 percent evaluation from January 26, 
2004, to March 3, 2008.  The Board finds no basis to grant a 
60 percent evaluation during this time period, as the 
evidence fails to show more than one episode of acute 
congestive heart failure in the prior year, or; a workload 
greater than 3 metabolic equivalents but not greater than 5 
metabolic equivalents or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
For example, a January 2004 private stress test was negative.  
The Veteran had an ejection fraction of 60 percent.  In a 
separate document dated that same day, the examiner found the 
Veteran's atherosclerotic cardiovascular heart disease as 
"clinically stable with no evidence for ischemia on the 
basis of this stress echocardiogram."  A November 2004 VA 
examination report shows the examiner estimated the 
appellant's workload to be between 7 and 8 metabolic 
equivalents.  He noted the Veteran's cardiac status was 
"good."  A chest x-ray taken at that time showed no heart 
enlargement, and an electrocardiogram was normal.  

A July 2006 VA examination report shows the examiner denied 
there had been more than one episode of acute congestive 
heart failure.  A stress test revealed the Veteran was able 
to show a workload of 9 metabolic equivalents.  A chest x-ray 
taken at that time showed normal size heart and "no active 
cardiopulmonary disease."  

A January 2008 private medical record noted the Veteran had 
no further coronary events since December 2006, "when he had 
three stents."  (As a reminder, the Veteran has not 
submitted the medical records associated with the stent 
procedure, nor has he provided VA permission to obtain these 
records.)  All of these clinical findings do not meet the 
criteria for a 60 percent evaluation.  



60 percent evaluation

The RO has assigned a 60 percent evaluation from March 4, 
2008.  The Board finds no basis to grant a 100 percent 
evaluation as of this date, as the evidence does not 
establish chronic congestive heart failure; or, workload of 3 
metabolic equivalents or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
or that the Veteran has undergone coronary bypass surgery.  
For example, a March 2008 stress test revealed an ejection 
fraction of 46 percent.  A February 2009 VA examination 
report shows the examiner estimated his metabolic equivalents 
of workload of 4, which is higher than 3.  An echocardiogram 
done at that time was noted to be a "technically limited 
study."  Nevertheless, the ejection fraction was 60 to 
65 percent.  All of these clinical findings do not meet the 
criteria for a 100 percent evaluation.  

The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
coronary artery disease and the manifestations of his 
disability are consistent with the assigned schedular 
evaluations during the appeal period.  Stated differently, it 
is clear the service-connected disability has worsened over 
the years, and VA has properly compensated the Veteran for 
that worsening.  Still, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the evaluation assigned for 
the disability.  Thus, referral for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107.  Accordingly, for all the reasons 
described above, the Board finds that the preponderance of 
the evidence is against initial evaluations in excess of 
those assigned by the RO.  The Board finds no basis upon 
which to predicate the assignment of "staged" ratings that 
is different than what the RO has assigned pursuant to 
Fenderson.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to January 26, 2004, for coronary artery disease, 
status post coronary bypass, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
from January 26, 2004, to March 3, 2008, for coronary artery 
disease, status post coronary bypass, is denied.

Entitlement to an initial evaluation in excess of 60 percent 
since March 4, 2008 for coronary artery disease, status post 
coronary bypass, is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


